DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Claims 1-7, 9-29 remain pending in the application. Claims 1-4, 9-13, 15-16, 20-21 were amended, and claims 27-29 were added to the application.
Applicant's arguments filed 06/31/2021 have been fully considered but they are not persuasive.

In response to applicant's argument in the remarks with respect to the chosen prior art used in the rejection that the mask of Nakano is not wearable. The Applicant describes ‘features’ within the specification describing the definition of a wearable respirator fit monitor yet makes no significant changes to the claims with respect to the device itself to determine the patentability of the device. For example, the argument of that the device is mobile is not reflected in the claims, and not apparent in figure 4a. Furthermore, the underscored items emphasized in the remarks are not reflected in the amendments. Moreover, Nakano paragraph [0009] recites ‘the mask can be worn’. The mere word wearable does not indicate a ‘novel’ feature without explicitly indicating the feature in the claim to the Examiners understanding.

          A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 9-11, 16-17, 21-22, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (JP2007212312), in view of, Liu (US 2006/0048783).

         In regards to claim 1, Nakano discloses a wearable respirator fit monitor comprising: (abstract)

          a first and a second particle counter, each particle counter adapted to measure particle concentration in an aerosol sample, the first particle counter having an inlet for receiving a first aerosol sample and the second particle counter having an inlet for receiving a second aerosol sample, wherein the particle counter device is one of an optical sensor, a condensation particle counter (CPC) device and a particle mass sensing detector; (abstract; 1, 4a, 4b fig. 1, ‘performance measurement device’, ‘2 object measurement devices’; A2, A3, 8, Q fig. 3, ‘flow meter’, ‘humidifier’, ‘mask’, ‘inner side’; P fig. 2, ‘outer side’)

          a controller unit adapted to receive a first and second input signals corresponding to particle concentrations in each of the first and second aerosol samples received from each of the first and second particle counters, (B, B1, B3 fig. 1, ‘control unit’, ‘control 

          a power source for powering the controller unit and the particle counters.  (para(s) 0069, 0079, 1 fig. 1, ‘performance measurement unit’)

          Nakano teaches the essential of the invention where particles are sampled counted from the inside Q and outside P using two object measurement devices 4a and 4bto determine measurement performance of a mask 8 of some measurement condition para(s) 0100-0102. However, Nakano does not go into detail about the concentration of the first and second aerosol concentrations or a ration of ambient outside air to inside air.

          Nakano does not teach:

          wherein the controller unit generates a particle concentration parameter corresponding to a ratio of the first and second input signals received from the first and second particle counters; and

          Liu discloses:

          wherein the controller unit generates a particle concentration parameter corresponding to a ratio of the first and second input signals received from the first and second particle counters; and (16, 18, 212, 140 fig. 5, ‘teaches an inlet mask input 16, and an input inlet outside a pump 212 where a concentration is determined of particles in the optics block 140 although is using one device for 16 and 18 the technology or principle is the same’; para 0005, ‘recites ratio of particle concentration outside the mask to that inside the mask’)


          It would have been obvious for with ordinary skill in the art to combine the ‘measurement device’ of Nakano with the ‘mask system’ showed in fig. 5 of Liu in order to monitor a mask for optimal performance.


          In regards to claim 2, Nakano discloses a wearable respirator fit monitor according to claim 1 (see claim rejection 1) Liu teaches further comprising an auxiliary pump coupled to an exhaust of the first and second particle counters to facilitate a continuous airflow through the particle counters.  (212 fig. 5, ‘auxiliary pump’; para 0055)


          In regards to claim 6, Nakano discloses a wearable respirator fit monitor according to claim 1 (see claim rejection 1) further comprising a communications port communicatively coupled to the controller unit to transmit particle collection data to a display device.  (para(s) 0100-0102, ‘CRT’, ‘display means’, ‘control means’; 1, 4a, 4b fig. 1, ‘performance measurement device’, ‘2 object measurement devices’; A2, A3, 8, Q fig. 3, ‘flow meter’, ‘humidifier’, ‘mask’, ‘inner side’; P fig. 2, ‘outer side’)

 
          In regards to claim 9, Nakano discloses a wearable respirator fit monitoring system including the fit test monitor of claim 1, further comprising: (abstract)

          a wearable mask for a user configured to provide the first aerosol sample to an inlet of the first particle counter; (abstract; 1, 4a, 4b fig. 1, ‘performance measurement device’, ‘2 object measurement devices’; A2, A3, 8, Q fig. 3, ‘flow meter’, ‘humidifier’, ‘mask’, ‘inner side’; P fig. 2, ‘outer side’)

          a device for collecting and directing the second aerosol sample to the second particle counter; and (abstract; 1, 4a, 4b fig. 1, ‘performance measurement device’, ‘2 object measurement devices’; A2, A3, 8, Q fig. 3, ‘flow meter’, ‘humidifier’, ‘mask’, ‘inner side’; P fig. 2, ‘outer side’)

          Liu discloses:

          a smart device operatively coupled to the controller unit, the smart device configured to display data to the user and for data logging and storage of data, wherein the controller unit generates a fit factor parameter corresponding to a quantitative effectiveness of the mask fitting the user.  (para(s) 0053-0066; fig(s) 10-13)


          In regards to claim 10, Nakano teaches a wearable respirator fit monitor comprising: (abstract) 

          a particle counter adapted to measure particle concentration in an aerosol sample, the particle counter having an inlet for receiving an aerosol sample, (abstract; 1, 4a, 4b fig. 1, ‘performance measurement device’, ‘2 object measurement devices’; A2, A3, 8, Q fig. 3, ‘flow meter’, ‘humidifier’, ‘mask’, ‘inner side’; P fig. 2, ‘outer side’)U.S. Serial No. 16/067,954 Page 4 of 13 

          wherein the particle counter is one of an optical sensor, a condensation particle counter (CPC)  device and a particle mass sensing detector; 
(B, B1, B3 fig. 1, ‘control unit’, ‘control means’, ‘measurement result output means’; para 0058, ‘measured value’, ‘optical microscope’, ‘measuring device’; para 0100, ‘arithmetic unit’, ‘storage unit’, ‘input/output device’, para(s) 0100-0102 ‘measurement conditions’; para(s) 0013-0015, 0017, 0048, 0061, 0068, 0104)

          a controller unit adapted to receive a first and second input signals corresponding to particle concentrations in each of a first and second aerosol samples received from the particle counter, (B, B1, B3 fig. 1, ‘control unit’, ‘control means’, ‘measurement result output means’; para 0058, ‘measured value’, ‘optical microscope’, ‘measuring device’; para 0100, ‘arithmetic unit’, ‘storage unit’, ‘input/output device’, para(s) 0100-0102 ‘measurement conditions’; para(s) 0013-0015, 0017, 0048, 0061, 0068, 0104)

          a power source for powering the controller unit and the particle counter. (para(s) 0069, 0079, 1 fig. 1, ‘performance measurement unit’)

          Liu discloses:


          wherein the controller unit continuously generates a real time particle concentration parameter corresponding to a ratio of the first and second input signals received from the particle counter; (16, 18, 212, 140 fig. 5, ‘teaches an inlet mask input 16, and an input inlet outside a pump 212 where a concentration is determined of particles in the optics block 140 although is using one device for 16 and 18 the technology or principle is the same’; para 0005, ‘recites ratio of particle concentration outside the mask to that inside the mask’)


          a switching valve device coupled to the particle counter and adapted to facilitate sampling a first aerosol sample and a second aerosol sample using the particle counter, wherein the controller unit actuates the switching valve to generate the first and second input signals from the particle counter; and (16, 18, 212, 140 fig. 5, ‘teaches an inlet mask input 16, and an input inlet outside a pump 212 where a concentration is determined of particles in the optics block 140 although is using one device for 16 and 18 the technology or principle is the same’; para 0005, ‘recites ratio of particle concentration outside the mask to that inside the mask’)

          In regards to claim 11, Nakano discloses a wearable respirator fit monitor according to claim 10 (see claim rejection 10) further comprising an auxiliary pump coupled to an exhaust of the particle counter to facilitate a continuous airflow through the particle counter. (212 fig. 5, ‘auxiliary pump’; para 0055)
 

          In regards to claim 16, Nakano discloses a method of monitoring fit of a respirator using a wearable respirator fit monitor, the method comprising the steps of: (abstract)

          measuring particle concentration in an aerosol sample using a first and a second particle counter device, the first particle counter having an inlet for receiving a first aerosol sample and the second particle counter having an inlet for receiving a second aerosol sample, wherein the particle counter device is one of an optical sensor, a condensation particle counter (CPC) device and a particle mass sensing detector; (B, B1, B3 fig. 1, ‘control unit’, ‘control means’, ‘measurement result output means’; para 0058, ‘measured value’, ‘optical microscope’, ‘measuring device’; para 0100, ‘arithmetic unit’, ‘storage unit’, ‘input/output device’, para(s) 0100-0102 ‘measurement conditions’; para(s) 0013-0015, 0017, 0048, 0061, 0068, 0104)

          Liu teaches:

          receiving at a controller unit a first and second input signals corresponding to particle concentrations in each of the first and second aerosol samples received from each of the first and second particle counters, wherein the controller unit generates a particle concentration parameter corresponding to a ratio of the first and second input signals received from the first and second particle counters; and (16, 18, 212, 140 fig. 5, ‘teaches an inlet mask input 16, and an input inlet outside a pump 212 where a concentration is determined of particles in the optics block 140 although is using one device for 16 and 18 the technology or principle is the same’; para 0005, ‘recites ratio of particle concentration outside the mask to that inside the mask’)


          Nakano teaches:

          powering the controller unit and the particle counters. (para(s) 0069, 0079, 1 fig. 1, ‘performance measurement unit’)



          In regards to claim 17, Nakano discloses a method of claim 16 (see claim rejection 16) Liu discloses further comprising the step of exhausting with an auxiliary pump the first and second particle counters to facilitate a continuous airflow through the particle counters. (16, 18, 212, 140 fig. 5, ‘teaches an inlet mask input 16, and an input inlet outside a pump 212 where a concentration is determined of particles in the optics block 140 although is using one device for 16 and 18 the technology or principle is the same’; para 0005, ‘recites ratio of particle concentration outside the mask to that inside the mask’)
 

          In regards to claim 21, Nakano discloses a method of fit testing a wearable respirator monitor comprising the steps of: (abstract)

          measuring particle concentration in an aerosol sample using a particle counter, the particle counter having an inlet for receiving an aerosol sample, wherein the particle counter is one of an optical sensor, a condensation particle counter (CPC) device and a particle mass sensing detector; (B, B1, B3 fig. 1, ‘control unit’, ‘control means’, ‘measurement result output means’; para 0058, ‘measured value’, ‘optical microscope’, ‘measuring device’; para 0100, ‘arithmetic unit’, ‘storage unit’, ‘input/output device’, para(s) 0100-0102 ‘measurement conditions’; para(s) 0013-0015, 0017, 0048, 0061, 0068, 0104)

          powering the controller unit and the particle counter.  (para(s) 0069, 0079, 1 fig. 1, ‘performance measurement unit’)


          Liu teaches:

          receiving at a controller unit a first and second input signals corresponding to particle concentrations in each of a first and second aerosol samples received from each of the particle counters, wherein the controller unit continuously generates a real time particle concentration parameter corresponding to a ratio of the first and second input signals received from the particle counter; (16, 18, 212, 140 fig. 5, ‘teaches an inlet mask input 16, and an input inlet outside a pump 212 where a concentration is determined of particles in the optics block 140 although is using one device for 16 and 18 the technology or principle is the same’; para 0005, ‘recites ratio of particle concentration outside the mask to that inside the mask’)


          providing a switching valve device coupled to the particle counter and adapted to facilitate sampling a first aerosol sample and a second aerosol sample using the particle counter, wherein the controller unit actuates the switching valve to generate the first and second input signals from the particle counter; and (16, 18, 212, 140 fig. 5, ‘teaches an inlet mask input 16, and an input inlet outside a pump 212 where a concentration is determined of particles in the optics block 140 although is using one device for 16 and 18 the technology or principle is the same’; para 0005, ‘recites ratio of particle concentration outside the mask to that inside the mask’)




          In regards to claim 22, Nakano and Liu disclose a method of claim 21 (see claim rejection 21) Liu discloses further comprising the step of exhausting with an auxiliary pump the particle counter to facilitate a continuous airflow through the particle counter. (16, 18, 212, 140 fig. 5, ‘teaches an inlet mask input 16, and an input inlet outside a pump 212 where a concentration is determined of particles in the optics block 140 although is using one device for 16 and 18 the technology or principle is the same’; para 0005, ‘recites ratio of particle concentration outside the mask to that inside the mask’)
  

In regards to claim 27, Nakano discloses a wearable respirator fit monitor of claim 1, (see claim rejection 1)  Liu discloses wherein the power source is a battery.  (claim 8, ‘recites battery source’)

          In regards to claim 28, Nakano discloses a wearable respirator fit monitor of claim 1 (see claim rejection 1) comprising a housing that contains: the first particle counter, the second particle counter, the controller, and the power source. (abstract; 1, 4a, 4b fig. 1, ‘performance measurement device’, ‘2 object measurement devices’; A2, A3, 8, Q fig. 3, ‘flow meter’, ‘humidifier’, ‘mask’, ‘inner side’; P fig. 2, ‘outer side’; para(s) 0069, 0079, 1 fig. 1, ‘housing’)


          In regards to claim 29, Nakano discloses a wearable respirator fit monitor of claim 1, (see close rejection 1) wherein:  (abstract)

          the first particle counter is coupled to the respirator and receives the first aerosol sample from inside of the respirator, and (abstract; 1, 4a, 4b fig. 1, ‘performance measurement device’, ‘2 object measurement devices’; A2, A3, 8, Q fig. 3, ‘flow meter’, ‘humidifier’, ‘mask’, ‘inner side’; P fig. 2, ‘outer side’; para(s) 0069, 0079, 1 fig. 1, ‘housing’)

 
          the second particle counter receives the second aerosol sample from outside of the respirator. (abstract; 1, 4a, 4b fig. 1, ‘performance measurement device’, ‘2 object measurement devices’; A2, A3, 8, Q fig. 3, ‘flow meter’, ‘humidifier’, ‘mask’, ‘inner side’; P fig. 2, ‘outer side’)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 7, 12-15, 18-20, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (JP2007212312), in view of, Liu (US 2006/0048783), in further view of, Dunbar (US 2012/0286958).
          Nakano and Liu teach:

          The wearable respirator fit monitor according to claim 2 (see claim rejection 2)


          Nakano and Liu don’t teach:
           wherein the controller unit generates a protection factor parameter corresponding to a quantitative effectiveness of a mask fitting a user.  

           Dunbar discloses:

           wherein the controller unit generates a protection factor parameter corresponding to a quantitative effectiveness of a mask fitting a user. (abstract; 0021-0027; fig(s) 1-4, ‘monitoring device’)

          It would have been obvious for with ordinary skill in the art to combine the ‘measurement device’ of Nakano the ‘mask system’ showed in fig. 5 of Liu with the ‘monitoring system’ of Dunbar in order to monitor a mask for optimal performance.

          In regards to claim 4, Nakano and Liu teach a wearable respirator fit monitor according to claim 3 (see claim rejection 3) Dunbar discloses further comprising a user warning device responsive to a protection factor parameter exceeding a predefined level, the user warning device initiating a signal to the user that the protection factor parameter has been exceeded. (abstract; 0021-0027; fig(s) 1-4, ‘monitoring device’)
  

          In regards to claim 5, Nakano and Liu teach a wearable respirator fit monitor according to claim 4 (see claim rejection 4) Dunbar discloses wherein the user warning device is selected from the group consisting of an LED, a vibrational speaker or transducer and an audio indicator. (abstract; 0021-0027; fig(s) 1-4, ‘monitoring device’)
  

          In regards to claim 7, Nakano and Liu teach a wearable respirator fit monitor according to claim 1 (see claim rejection 1) Dunbar discloses wherein the controller unit further comprises a communications device for wirelessly transmitting particle collection data to one of a display device, a wired network and an external communications network. (para(s) 0025-0027, ‘recites alarm device and the use of wireless technology’)

          In regards to claim 12, Nakano and Liu teach a wearable respirator fit monitor according to claim 11 (see claim rejection 11) Dunbar discloses wherein the controller unit generates a protection factor parameter corresponding to a quantitative effectiveness of a mask fitting a user. (para(s) 0025-0027, ‘recites alarm device and the use of wireless technology’)

          In regards to claim 13, Nakano and Liu teach a wearable respirator fit monitor according to claim 12 (see claim rejection 12) Dunbar discloses further comprising a user warning device responsive to a protection factor parameter exceeding a predefined level, the user warning device initiating a signal to the user that the protection factor parameter has been exceeded. (para(s) 0025-0027, ‘recites alarm device and the use of wireless technology’) 


          In regards to claim 14, Nakano and Liu teach a wearable respirator fit monitor according to claim 10 (see claim rejection 14) Dunbar discloses wherein the controller unit further comprises a communications device for wirelessly transmitting particle collection data to at least one of a display device, a wired network and an external communications network. (para(s) 0025-0027, ‘recites alarm device and the use of wireless technology’)


          In regards to claim 15, Nakano and Liu teach a wearable respirator fit monitoring system including the fit test monitor of claim 10, (see claim rejection 10) further comprising: 

          a wearable mask for a user configured to provide the first aerosol sample to an inlet of the particle sensor; and (abstract; 1, 4a, 4b fig. 1, ‘performance measurement device’, ‘2 object measurement devices’; A2, A3, 8, Q fig. 3, ‘flow meter’, ‘humidifier’, ‘mask’, ‘inner side’; P fig. 2, ‘outer side’)

          Liu discloses:
          a smart device operatively coupled to the controller unit, the smart device configured to display data to the user and for data logging and storage of data, (para(s) 0053-0066; fig(s) 10-13)

           Dunbar discloses wherein the controller unit generates a fit factor parameter corresponding to a quantitative effectiveness of the mask fitting the user. (abstract; 0021-0027; fig(s) 1-4, ‘monitoring device’)
 
          In regards to claim 18, Nakano and Liu disclose a method of claim 16 (see claim rejection 16) Dunbar discloses further comprising the step of generating with the controller unit a protection factor parameter corresponding to a quantitative effectiveness of a mask fitting a user. (abstract; 0021-0027; fig(s) 1-4, ‘monitoring device’)



          In regards to claim 19, Nakano and Liu discloses a method of claim 16 (see claim rejection 16) Dunbar discloses further comprising the step of transmitting the particle collection data to one of a display device, a wired network or a wireless network. (para(s) 0025-0027, ‘recites alarm device and the use of wireless technology’)
 

          In regards to claim 20, Nakano and Liu disclose a method of claim 16 further comprising the steps of: (see claim rejection 16)

          providing a wearable mask for a user configured to provide the first aerosol sample to an inlet of the first particle counter; (abstract; 1, 4a, 4b fig. 1, ‘performance measurement device’, ‘2 object measurement devices’; A2, A3, 8, Q fig. 3, ‘flow meter’, ‘humidifier’, ‘mask’, ‘inner side’; P fig. 2, ‘outer side’)

          collecting and directing the second aerosol sample to the second particle counter; and (abstract; 1, 4a, 4b fig. 1, ‘performance measurement device’, ‘2 object measurement devices’; A2, A3, 8, Q fig. 3, ‘flow meter’, ‘humidifier’, ‘mask’, ‘inner side’; P fig. 2, ‘outer side’)

          displaying data on a smart device from the controller unit and data logging and storing the data on the smart device, , (para(s) 0053-0066; fig(s) 10-13)

          Dunbar discloses generating via the controller unit a fit factor parameter corresponding to a quantitative effectiveness of the mask fitting a user. (abstract; 0021-0027; fig(s) 1-4, ‘monitoring device’)
 
          In regards to claim 23, Nakano and Liu disclose a method of claim 21 (see claim rejection 21) Liu discloses further comprising the step of generating with the controller unit a protection factor parameter corresponding to a quantitative effectiveness of a mask fitting a user. (abstract; 0021-0027; fig(s) 1-4, ‘monitoring device’)
 


           In regards to claim 24, Nakano and Liu disclose a method of claim 21(see claim rejection 21) further comprising the steps of: 

          providing a wearable mask for a user configured to provide the first aerosol sample to an inlet of the particle sensor; and (abstract; 1, 4a, 4b fig. 1, ‘performance measurement device’, ‘2 object measurement devices’; A2, A3, 8, Q fig. 3, ‘flow meter’, ‘humidifier’, ‘mask’, ‘inner side’; P fig. 2, ‘outer side’)

          Liu discloses:

          displaying data on a smart device from the controller unit and data logging and storing the data on the smart device, (para(s) 0053-0066; fig(s) 10-13)


         Dunbar discloses generating via the controller unit a fit factor parameter corresponding to a quantitative effectiveness of the mask fitting a user. (abstract; 0021-0027; fig(s) 1-4, ‘monitoring device’)
 

          In regards to claim 25, Nakano and Liu disclose a wearable respirator fit test monitor according to claim 10 (see claim rejection 10)

           Liu teaches further comprising a display included on the wearable unit or a remote display, (para(s) 0053-0066; fig(s) 10-13)

           Dunbar teacheswherein the display or remote display continuously shows a real time fit factor or an indicator of the real time effectiveness of fit. (abstract; 0021-0027; fig(s) 1-4, ‘monitoring device’)

           In regards to claim 26, Nakano and Liu discloses a method of claim 21 (see claim rejection 21) Dunbar discloses further comprising the step of continuously displaying a real time fit factor or an indicator of the real time effectiveness of fit. (abstract; 0021-0027; fig(s) 1-4, ‘monitoring device’)


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852